  Case: 4:21-cv-00233-HEA Doc. #: 15 Filed: 06/02/21 Page: 1 of 2 PageID #: 97




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 CLARENCE Z. HOWARD,                             )
                                                 )
                  Plaintiff,                     )
                                                 )
          v.                                     )          No. 4:21-CV-233 HEA
                                                 )
 ANNE PRECYTHE, et al.,                          )
                                                 )
                  Defendants.                    )

                           OPINION, MEMORANDUM AND ORDER

       Before the Court is plaintiff’s post-dismissal motion for “extension for TRO (ie Temporary

Restraining Order) and Preliminary Injunction for Civil Case.” In his motion plaintiff seeks a copy

of a document that he purportedly sent to the Court the prior week. Plaintiff states that he is

concerned that Missouri Department of Corrections officials are delaying his “legal mail” to and

from the Court.

       The Court will instruct the Clerk to send plaintiff a copy of the docket sheet. Additionally,

the Clerk should also send plaintiff a copy of the Memorandum and Order and Order of Dismissal

entered on May 27, 2021. Plaintiff’s request for extension of TRO, however, will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s request for extension of TRO [Doc. #14] is

DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff a copy of the

docket sheet.
  Case: 4:21-cv-00233-HEA Doc. #: 15 Filed: 06/02/21 Page: 2 of 2 PageID #: 98




         IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Memorandum and Order and Order of Dismissal [Doc. #11 and #12] entered on May 27,

2021.

         IT IS FURTHER ORDERED that an appeal from this Order shall not be taken in good

faith.

         Dated this 2nd day of June, 2021.



                                                HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                             2
